DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 12/15/2020.  Claims 17, 25 and 33 have been amended. Claims 1-16, 21, 27, 29 and 34 have been canceled previously. Thus claims 17-20, 22-26, 28, 30-33, and 35-38 are pending in this office action of which claims 17, 25 and 33 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims 33, 35-38 do not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium as in claims 33 and 35-38  described in the specification para 0282 as “Computer - 73 - 101859.000229/CNV12187US02readable storage media include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other physical medium which can be used to store the desired information and which can be accessed by a computer. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12/15/2020, with respect to the rejections of claims 17-20, 22-26, 28, 30-33, and 35-38 under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Cantrell, US 20130246382 A1 (hereinafter “Cantrell”) and further in view of Hillerbrand et al., US 20040054690 A1 (hereinafter “Hillerbrand”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 17-20, 22-26, 28, 30-33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell, US 20130246382 A1 (hereinafter “Cantrell”) and in view of Hillerbrand et al., US 20040054690 A1 (hereinafter “Hillerbrand”).

As to claims 17, 25 and 33,
Cantrell teaches a device for machine-to-machine (M2M) ontology processing using an ontology repository component (Cantrell, para 0032 and 0041 teaches ontology based search engine as shown in Fig. 1 and the ontology library is the storehouse of the ontologies which is capable of processing query), the device comprising: 
a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations (Cantrell, para 0034 teaches the ontology based search engine with modern information system technologies includes memory of the computer) comprising: 
receiving ontology discovery message from a first entity (Cantrell, para 0039 teaches the user(i.e., first entity) start the process by entering in keywords, or search terms or simply entered into via a user interface (i.e., received search term for ontology discovery (see para 0046)), and stored along with the spatial and temporal criteria in readiness for the ontology-based search), wherein the ontology discovery message comprises a request for a preferred ontology format (Cantrell, para 0039 teaches the keywords, and the associated concepts, are submitted in a format specific to that database and in a structure, which retains the logical association of keywords to concepts); 
analyzing the ontology discovery message (Cantrell, para 0039 teaches analyze the  associate between the metadata keywords tagged on the data, during the ingest, or submission process, and that the associations between the metadata keywords and the concepts retained these associations as the metadata record creation process.  Therefore a novel approach to ensuring that the important associations of keywords (metadata) and concepts (real-world representations of the concepts) proposed for the proposed invention is that the keywords and concepts may be associated via an "N-Dimensional" structure which may be most readily achieved within the memory of the computer system by assigning a suitable array structure (i.e., analyzed the user requests/discovery message).  Other associated searchable metadata may be including spatial and non-spatial metadata and information, may be stored via the conventional spatio-temporal database during the ingest process ready to be compared to during the ontology-based search. See also para 0052); 
based on the analyzing of the ontology discovery message, discovering matching ontologies as requested by the first entity(Cantrell, para 0035 and 0039 teaches the proposed invention is to facilitate the execution of the ontology based search and return of the relevant ontology which are contained within the results tree. Para 0044 teaches dependent upon the initial search criteria provided and formatting these results into a limited results tree, the W3C definition of the Resource Description Framework (RDF) (i.e., format) is used for presenting result sets of ontologies); 
determining whether the matching ontologies have the preferred format as requested by the first entity (Cantrell, para 0039 teaches that the search keywords and the associated concepts, are submitted in a format specific to the database (i.e., request submitted in a format specific to the database corresponds to preferred format). See also para 0044 the query interface returned results through an HTTP-based interface and the information is commonly encapsulated within the RDF format (i.e., common RDF format corresponds to preferred format));
Cantrell teaches the invention as claimed above, Cantrell does not explicitly teach responsive to determining that the matching ontologies have the preferred format as requested by the first entity, converting the matching ontologies to the desired format; and sending the matching ontologies with the preferred format to the fist entity
However, Hillerbrand teaches responsive to determining that the matching ontologies have the preferred format as requested by the first entity, converting the matching ontologies to the desired format (Hillerbrand, para 0199-0200 and Fig. 6 step 630  the semantic broker 440 receives the query and reformulates the user query for execution against the ontology store (Step 610). This allows the user interface to gather information from the user in a format comfortable for the user while still issuing a proper request to the ontology store 140. After the search is complete, the semantic broker 440 receives (Step 625) the RDF search results and communicates the results to the interpretation component 422. The interpretation component 422 converts (Step 630) the search results to a user readable format); and
sending the matching ontologies with the preferred format to the first entity (Hillerbrand, para 0200, After the search is complete, the semantic broker 440 receives (Step 625) the RDF search results and communicates the results to the interpretation component 422. The interpretation component 422 converts (Step 630) the search results to a user readable format. The graphical display engine then displays (Step 635) the results to the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cantrell by including the methods and systems for enabling the management and dynamic use of computer resources, such as web services, in a heterogeneous distributed network through the use of semantic ontological models in order to discover, invoke, interoperate with other computer resources despite disparate formats and descriptions of the resources as taught by Hillerbrand.

As to claims 18, 26 and 35,
The combination of Cantrell and Hillerbrand teaches the matching ontologies comprises a virtual ontology (Cantrell, para 0053 teaches ontology-based search engine system, and results data sets are displayed on-the-fly within the visualization system and display the results set of ontologies which are known by the same or similar ontology-based search terms, this could be done simply by entering the search term into a text box, with coincident data represented simultaneously within the Virtual Earth visualization system(i.e., rendering/displaying results sets of virtual ontologies), supported by the Ontology-based Search Engine).

As to claims 19, 27 and 34,
The combination of Cantrell and Hillerbrand teaches the operations further comprising extracting fundamentals of the converted matching ontologies (Cantrell, para 0044 teaches The W3C definition of the Resource Description Framework (RDF) provides a simple but powerful tuple-based representation for semantic representation of the ontologies and the possible results sets (i.e., matching ontologies), which also retain the tree structure including essential keywords (i.e., fundamentals), and associated concepts, which may be returned from the search.).
As to claims 20 and 28,
The combination of Cantrell and Hillerbrand teaches further operations comprising providing instructions to a display device to display stored fundamentals of the converted matching ontologies (Cantrell, para 0043 teaches the presentation of the results sets, and the visualization of the results is best achieved via a common visual interface. The merit of the proposed invention is the ability to represent these as associated layers or textual relationships using an ontology language, such as RDF.  For example, in this ontology description for "hydrology", the initial term may be "flood" and the first relationship may be "wetland", which is a special case of a "topological object", with examples of "wetland" being "bog", "swamp" and "fen" as shown in FIG. 3).
As to claims 22, 30 and 36,
The combination of Cantrell and Hillerbrand teaches the operations further comprising classifying the converted matching ontologies (Cantrell, para 0044 teaches The resultant display shows, where appropriate, tree structures representing the results sets and a mapping to data at each leaf node (i.e., classifying the ontology). Any information about the data, can be mapped or tagged to the data, e.g. source, or the authorship of the climate data sets. It will provide an easy way to navigate the tree structure and to read or access the data directly, or simply to read about the data, via its metadata).
As to claims 23, 31 and 38,
The combination of Cantrell and Hillerbrand teaches the classifying the converted matching ontologies comprises determining which topic the converted matching ontologies belong (Cantrell, para 0046 teaches the search results pane of the geoportal shown in Fig. 5, there are a set of search results shown. The results sets are listed on a search results page returned from a query. As shown in FIG. 5, each of the categories may be browsed, and give a user the means to evaluate, access data sets, based on category selection, i.e. by choosing the appropriate content type or ISO Topic Category).
As to claims 24, 32 and 37,
 (Cantrell, para 0046 teaches the search results pane of the geoportal shown in Fig. 5, there are a set of search results shown. The results sets are listed on a search results page returned from a query. As shown in FIG. 5, each of the categories may be browsed, and give a user the means to evaluate, access data sets, based on category selection, i.e. by choosing the appropriate content type or ISO Topic Category).
- 76 -101859.000229/CNV12187US02
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Kendall et al. (US 2008/0295068 A1) discloses a method and system for emulating a knowledge representation in a Unified Modeling Language (UML) environment.  A Meta-Object Facility metamodel and UML profile are grounded in a foundation ontology.  The elements representing the knowledge representation ontology are mapped to elements of UML, based on the grounded Meta-Object Facility metamodel and UML profile, thereby emulating the knowledge representation in a UML environment.
The reference Grabarnik et al. (US 2011/0191273 A1) discloses a method for classification of ontologies and, more specifically, relate to evaluation/verification of a goodness of an ontology.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/16/2021

/NARGIS SULTANA/Examiner, Art Unit 2164